The Court, on its own motion, orders that the February 15, 2011, opinion is hereby amended. The opinion released as an unpublished opinion per curiam is amended to be an opinion per curiam for publication.
The Clerk’s Office is directed to provide a copy of this order to the Reporter’s Office along with a copy of the opinion per curiam.
In all other respects, the February 15, 2011, opinion remains unchanged, and the filing deadline for any additional relief shall run from that date. Reported at 291 Mich App 621.